Citation Nr: 0604304	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-12 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  That rating decision denied 
entitlement to service connection for PTSD.  

In November 2005, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  

In September 2004, the veteran filed a claim for entitlement 
to service connection for diabetes mellitus as a residual of 
exposure to herbicides during service.  In November 2005, a 
VA Compensation and Pension examination for diabetes mellitus 
was conducted.  The RO has not yet adjudicated this claim.  
This issue is referred to the RO for action deemed 
appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Review of the claims file reveals that, the veteran has not 
received the required notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), with respect to the issue on 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  This must be done.  

The evidence of record does not show that the veteran engaged 
in combat with the enemy.  That is, there is no evidence that 
the veteran received any awards which are indicative of being 
in combat.  Nevertheless, he has submitted credible 
supporting evidence, in the form of photographs and service 
department unit records, that the claimed inservice stressors 
of being subjected to enemy weapons fire occurred.  38 C.F.R. 
§ 3.304(f) (2005).  

The key problem with the veteran's claim is with an actual 
diagnosis of PTSD.  A January 2001 VA mental hygiene clinic 
(MHC) record reveals a diagnosis of "rule out PTSD."  A 
July 2001 record from a Vet Center social worker contains a 
diagnosis of PTSD.  

In March 2003, a VA psychiatric examination of the veteran 
was conducted.  The examining psychiatrist indicated that the 
veteran did not meet the criteria for a diagnosis of PTSD 
based on the currently exhibited symptoms.  One of the 
symptoms which the examiner specifically discounted was the 
veteran's complaints of memory impairment.  The results from 
the mental status examination did not show memory impairment, 
but the Board notes that full psychological testing does not 
appear to have been conducted in conjunction with this 
examination.  

In November 2004, a handwritten memo on a VA memo form was 
submitted by a person who identified herself as the veteran's 
"therapist."  This memo is essentially useless for current 
adjudication purposes as there is no actual diagnosis given.  
Moreover, there is also no indication if the author is a 
psychiatrist, psychologist, or social worker.  Finally, there 
are recent VA MHC treatment records dated in 2004 which 
reveal that the veteran's current diagnosis is anxiety 
disorder, not PTSD.  

Another VA examination of the veteran should be conducted to 
verify the diagnosis of the veteran's current psychiatric 
disorder, if any.  The United States Court of Appeals for 
Veterans Claims (the Court) has held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the claim the case is REMANDED for the following 
development:

1.  Notification and development action 
required by the VCAA must be completed 
with regard to the claim for service 
connection for PTSD.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied. 

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
PTSD since 2001.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  The RO should 
specifically request all records of 
treatment from the MHC at the VA Medial 
Center Huntington, WV, and from the Vet 
Center at Henlawson, WV.

3.  Following the above, the veteran 
should be accorded a psychiatric 
examination to determine the diagnosis or 
diagnoses of any psychiatric disorder(s) 
present.  The examination should be 
conducted with consideration of the 
criteria for PTSD.  The examination report 
should include a detailed account of all 
pathology found to be present.  The Board 
notes that there is credible supporting 
evidence that the veteran was subjected to 
the "stressors" of being subjected to 
enemy weapons fire and snipers during 
service in Vietnam.  The report of 
examination should include a complete 
rationale for all opinions expressed.  If 
a diagnosis of a psychiatric disorder than 
PTSD is made, the examiner is requested to 
indicate if this disorder is related to 
the veteran's active military service.  
Any psychological testing which the 
examiner determines to be helpful should 
be accomplished.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.

4.  Following the above, the RO should 
readjudicate the veteran's claim.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued to the veteran and his 
representative, and they should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

